            Case 1:20-cv-10008-CM Document 4 Filed 02/08/21 Page 1 of 2




UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

 DENISE JONES,

                                 Plaintiff,
                                                                   20-CV-10008 (CM)
                     -against-
                                                                ORDER OF DISMISSAL
 NIA HENDERSON, et al.,

                                 Defendants.

COLLEEN McMAHON, Chief United States District Judge:

        On December 7, 2020, the Court directed Plaintiff, within thirty days, to submit a

completed amended request to proceed in forma pauperis (“amended IFP application”) or pay

the $400.00 in fees required to file a civil action in this Court.1 That order specified that failure to

comply would result in dismissal of the complaint. Plaintiff has not filed an amended IFP

application or paid the fees. Accordingly, the complaint is dismissed without prejudice. See 28

U.S.C. §§ 1914, 1915.

        The Clerk of Court is directed to mail a copy of this order to Plaintiff and note service on

the docket. The Court certifies under 28 U.S.C. § 1915(a)(3) that any appeal from this order

would not be taken in good faith, and therefore IFP status is denied for the purpose of an appeal.




        1
          On December 1, 2020, the filing fees required to file a federal civil action increased to
$402.00 – a $350.00 filing fee plus a $52.00 administrative fee. Because Plaintiff’s action was
filed prior to December 1, 2020, the increased filing fees do not apply to this action.
          Case 1:20-cv-10008-CM Document 4 Filed 02/08/21 Page 2 of 2




Cf. Coppedge v. United States, 369 U.S. 438, 444-45 (1962) (holding that an appellant

demonstrates good faith when he seeks review of a nonfrivolous issue).

SO ORDERED.

 Dated:   February 8, 2021
          New York, New York

                                                         COLLEEN McMAHON
                                                     Chief United States District Judge




                                               2
